Greene App. No. 91-CA-43. Appellant has filed a notice of appeal of the judgment entered September 10, 1998, by the Greene County Court of Appeals in case No. 91-CA-43. According to appellant’s notice of appeal, he has filed a discretionary appeal and a claimed appeal of right. Under S.CtPrac.R. II(2)(A)(1), if an appeal is a claimed appeal of right or a discretionary appeal, the appellant shall also file a memorandum in support of jurisdiction at the time the notice of appeal is filed. Whereas appellant has failed to file a memorandum in support of jurisdiction as required by S.CtPrac.R. II(2)(A)(1).
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.